Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention I and species Fig. 2 in the reply filed on 6/16/21 is acknowledged.
Claims 4, 11, 12, 15-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/16/21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 13, 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Habuka (US 5672204).
 	Regarding claim 1, Habuka teaches in Fig. 1, 2 an apparatus for processing a target substrate comprising: a processing chamber (rxn vessel 18, abstract) having a substantially cylindrical inner space (Fig. 1, 2); a mounting table (suscep 13, abstract) disposed in the processing chamber (Fig. 1) and configured to mount thereon the target substrate (Fig. 1, holds wafer 12); at least one supply line (one of supply nozzles 15, abstract) configured to supply a gas in a direction along an inner wall surface of a sidewall of the processing chamber (Fig. 1, 2, 5, 6) to generate a swirl flow of the gas in the processing chamber (Fig. 1, 2, 5, 6 det desc para 8-12, forms a horizontal rotary flow current/i.e. swirl), the inner wall surface facing the substantially cylindrical inner space (fig. 1, 2); and a ventilator (gas outlet tube 17 det desc para. 16) configured to exhaust the gas from the processing chamber (Fig. 1, det desc para. 16), wherein, in a direction intersecting an axis of the substantially cylindrical inner space, a flow velocity of 
 	Regarding claim 2, Habuka teaches the apparatus of claim 1, wherein the at least one supply line is configured to supply the gas in a tangential direction of the inner wall surface in the processing chamber when viewed from a direction along the axis to generate the swirl flow of the gas in the processing chamber (fig. 2, this the same as applicant’s fig. 2; the pipes 15 are tangent to the inner wall when viewed down along the vertical central axis, causing rotary flow).
 	Regarding claim 3, Habuka teaches the apparatus of claim 1, wherein the at least one supply line includes two or more supply lines (fig. 2 there are four 15s, same as applicant fig. 2), wherein when viewed from the direction along the axis, the two or more supply lines are disposed at different positions on the inner wall surface that are spaced at equal intervals along the inner wall surface to supply the gas into the processing chamber (fig. 2, again same configuration as applicant fig. 2; pipes 15 at four symmetrical different positions along the wall of 10).
 	Regarding claim 7, Habuka teaches the apparatus of claim 1, wherein the at least one supply line is configured to supply the gas in a sloped direction with respect to a direction perpendicular to the axis (fig. 2, the line below theta, which is a x axis, is perp to z axis through center of chamber like applicant, 15 is sloped/angled rel to x axis).
 	Regarding claim 13, Habuka teaches the apparatus of claim 1, wherein the at least one supply line includes two or more supply lines, wherein the two or more supply lines are configured to supply the gas into the processing chamber at different positions along the inner wall surface (see claim 3, fig. 2).
 	Regarding claim 14, Habuka teaches the apparatus of claim 1, wherein the at least one supply line includes two or more supply lines, wherein the two or more supply lines are configured to supply the gas into the processing chamber at different positions along the inner wall surface (see claim 13, 14, 3, fig. 2) at the same time or different times (fig. 1, 2, same time).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Habuka (US 5672204) in view of Chen (US 20030079686).
 	Regarding claim 5, Habuka teaches the apparatus of claim 1, but does not teach further comprising: a flow rate controller configured to control a flow rate of the gas supplied into the processing chamber through the at least one supply line, wherein the flow rate controller switches the flow rate of the gas supplied into the processing chamber in a pulsed manner, however Chen teaches in fig. 1 a flow rate controller (controlled flow valves [0035]) configured to control a flow rate of the gas supplied into the processing chamber through the at least one supply line ([0035 0034] fig. 1), wherein the flow rate controller switches the flow rate of the gas supplied into the processing chamber in a pulsed manner ([0035 0037]); it would be obvious to those skilled in art at invention time to modify Habuka in order to perform ALD processing [0007] to obtain hi aspect ratios.
 	Regarding claim 6, Habuka in view of Chen teaches the apparatus of claim 5, wherein the flow rate controller performs a first supply operation in which the flow rate of the gas supplied into the processing chamber is switched in a pulsed manner, and then performs a second supply operation in which the gas is continuously supplied into the processing chamber at a predetermined flow rate (via the ALD operation of Chen [0013 0037 61 70]; additionally, it is noted that this is process related and is an intended use without further limiting the apparatus structure, MPEP 2114).
Claim 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Habuka (US 5672204) in view of Donohoe (US 6132552).
 	Regarding claim 8, Habuka teaches the apparatus of claim 1, further comprising: a ceiling plate disposed to face a mounting surface of the mounting table (Fig. 1, 2, showing top wall of chamber facing the susceptor); but does not teach a gas exhaust line disposed at a bottom portion of the processing 
 	Regarding claim 9, Habuka teaches the apparatus of claim 1, further comprising: a ceiling plate disposed to face a mounting surface of the mounting table (see claim 8); but does not teach a gas exhaust line disposed at a bottom portion of the processing chamber that is positioned far away from the ceiling plate below the mounting surface, however Donohoe teaches this as discussed in claim 8 and it would be obvious to those skilled in the art at invention time to modify Habuka to allow precise control of chamber pressure det dsc para. 4; wherein the at least one supply line is disposed at a position on the inner wall surface close to the ceiling plate above the mounting surface (habuka fig. 1), and the ventilator exhausts the gas from the processing chamber through the gas exhaust line (see claim 8).
 	Regarding claim 10, Habuka in view of Donohoe teaches the apparatus of claim 9, but does not teach wherein the at least one supply line is configured to supply the gas in a direction sloped toward the ceiling plate when viewed from the direction perpendicular to the axis, however Donohoe teaches this as discussed in claim 8 and it would be obvious to those skilled in art at invention time to modify Habuka in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUECHUAN YU/Primary Examiner, Art Unit 1718